UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4336
C. DAVID MORRISON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-00-37)

                      Argued: December 6, 2001

                      Decided: February 7, 2002

      Before WILKINSON, Chief Judge, and MICHAEL and
                 TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: James Byron Lees, Jr., HUNT & LEES, L.C., Charleston,
West Virginia, for Appellant. Hunter P. Smith, Assistant United
States Attorney, Charleston, West Virginia, for Appellee. ON
BRIEF: Charles T. Miller, United States Attorney, Charleston, West
Virginia, for Appellee.
2                     UNITED STATES v. MORRISON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   A grand jury in the Southern District of West Virginia charged C.
David Morrison in a multi-count indictment with, inter alia, two
charges of failing to account for and pay over taxes. See 26 U.S.C.A.
§ 7202 (West 1989). The district court rejected Morrison’s condi-
tional guilty plea, and the jury convicted Morrison on all counts. Mor-
rison timely appealed, and we now affirm.*

                                    I.

   Morrison, a long-time CEO of Logan Medical Foundation, d/b/a
Logan General Hospital, was charged with failing to account for and
pay over federal income taxes and Federal Insurance Contribution Act
taxes for employees of the hospital for the third and fourth quarters
of 1997. Morrison did not contest that the taxes were owed and had
not been paid, but he wanted to show that his desire to keep the hospi-
tal operational was a good motive for not paying them. Prior to trial,
however, the prosecution filed a motion in limine to exclude any evi-
dence of such a motive. At a hearing on the motion in limine, Morri-
son argued that "willfullness" in the context of § 7202 included "bad
motive" as a component, and that the prosecution was therefore

   *Although Morrison was ultimately convicted on every count in the
twenty-three count indictment, the bulk of Morrison’s appeal relates to
his conviction on the two tax counts. With regard to the balance of the
charges, Morrison argues that the evidence was insufficient to sustain his
conviction on those charges. We have reviewed the record and are satis-
fied that the evidence, when viewed in a light most favorable to the pros-
ecution, supports the convictions. See Glasser v. United States, 315 U.S.
60, 80 (1942) ("The verdict of a jury must be sustained if there is sub-
stantial evidence, taking the view most favorable to the Government, to
support it."). Thus, in the text of this opinion, we concern ourselves only
with the facts and the law related to the two tax counts.
                      UNITED STATES v. MORRISON                         3
required to prove bad motive as an element of its case. Morrison fur-
ther argued that he should be allowed to introduce evidence of his
good motive to negate the bad motive element of the crime. The dis-
trict court ruled that willfullness meant "a voluntary, intentional viola-
tion of a known legal duty," J.A. 191, and that the presence or
absence of bad motive was irrelevant. Thus, the court concluded that
Morrison’s alleged good motive for failing to account for and pay
over the taxes was likewise irrelevant, and the court accordingly
granted the prosecution’s motion in limine.

   After the district court ruled adversely to Morrison on the motion
in limine, Morrison attempted to enter a conditional guilty plea to the
two tax charges, reserving only the right to challenge the district
court’s definition of willfullness. At the Rule 11 hearing on the pro-
posed plea, the district court, consistent with its earlier ruling on the
elements of willfulness, asked Morrison whether he knew he had a
legal duty to pay the taxes and whether he had intentionally violated
that duty. Morrison responded in the affirmative. The district court
then asked Morrison whether he acted with the specific intent to vio-
late the law when he failed to account for and pay over the taxes, and
Morrison responded, "No, sir." J.A. 260.

   After Morrison’s negative response, the court indicated its unwill-
ingness to accept the plea. The prosecution explained that its under-
standing was that the specific intent to violate the law was merely a
restatement of the willfullness standard. The court, however, pointed
out that "there must be some different understanding on the part of the
defendant." J.A. 261. The prosecution pressed the argument a little
further, but its arguments failed to convince the court to take the plea.

   Defense counsel eventually interceded but only made some ambig-
uous comments to the court about the events that had transpired.
Counsel never asked the court to clarify its definition of specific
intent or otherwise attempted to allay the court’s concerns about Mor-
rison’s understanding of "specific intent" as the court was using that
term. Rather, counsel again presented the court with statements about
Morrison’s alleged good motive for violating the law, at which time
the court reiterated its earlier ruling on that point. Ultimately, the
court was not satisfied that Morrison completely acknowledged his
4                     UNITED STATES v. MORRISON
guilt to the charged offense, and it therefore refused to accept the con-
ditional plea.

   On appeal, Morrison claims that the district court erred in (1) its
definition of "willfullness" for purposes of ruling on the motion in
limine; (2) its rejection of his conditional guilty plea; and (3) its
refusal to give a jury instruction on a good faith defense.

                                   II.

   Morrison’s first and third assignments of error need not detain us
long. In ruling on the prosecution’s motion in limine, the court
defined willfullness as "a voluntary, intentional violation of a known
legal duty." J.A. 191. That definition is squarely in line with the defi-
nition of willfullness the Supreme Court has declared applicable in
the context of the criminal tax statutes. See, e.g., Cheek v. United
States, 498 U.S. 192, 201 (1991) ("[W]illfullness [in the context of
criminal tax statutes] simply means a voluntary, intentional violation
of a known legal duty."). Morrison’s objection to the district court’s
definition, and consequently his objection to its ruling on the motion
in limine, is premised on his belief that "bad motive" or "evil motive"
is a separate and distinct element of willfullness. That, however, is not
the case. See id. Although when discussing willfullness in United
States v. Bishop, 412 U.S. 346, 360 (1973), the Supreme Court made
reference to an evil motive, the Court made clear in Cheek that such
reference was not intended to alter the definition of willfullness in any
way. See Cheek, 498 U.S. at 201. Thus, the evil motive referred to in
Bishop is nothing more than the intentional violation of a known legal
duty. See id. Stated differently, evil motive is subsumed in the defini-
tion of willfullness.

   Furthermore, with respect to Morrison’s claim that the district court
should have given an instruction on good faith, we note that the dis-
trict court instructed the jury on the elements of willfullness and that,
having done so, no additional instruction on good faith was necessary.
See id. Thus, Morrison’s first and third assignments of error are with-
out merit.

                                  III.

   Morrison’s final contention is that the district court erred in refus-
ing to accept his conditional guilty plea. Rule 11(f) of the Federal
                      UNITED STATES v. MORRISON                          5
Rules of Criminal Procedure provides that a district court "should not
enter a judgment upon [a guilty] plea without making such inquiry as
shall satisfy it that there is a factual basis for the plea." Fed. R. Crim.
P. 11(f). Furthermore, there is "no absolute right to have a guilty plea
accepted," and a district court may "reject a plea in [the] exercise of
sound judicial discretion." Santobello v. New York, 404 U.S. 257, 262
(1971).

   We cannot say that the district court abused its discretion in reject-
ing Morrison’s conditional guilty plea. The plain language of Rule
11(f) directs a district court to make "such inquiry as shall satisfy it
that there is a factual basis for the plea," and, in fact, declares that a
court "should not enter a judgment upon such plea" until it has done
so. In conducting the plea colloquy in this case, the court was simply
complying with the dictates of the rule and attempting to satisfy itself
that there was a sufficient basis for the plea. If there was any ambigu-
ity or misunderstanding by the defendant about the court’s use of the
term "specific intent," it was incumbent upon the defendant or defense
counsel to clear that up with the court and to satisfy the court that the
defendant was voluntarily entering a knowing and intelligent guilty
plea. At the end of the exchange between the court and defense coun-
sel, the court offered defense counsel an opportunity to make any
statement he wished. Counsel, however, did not take the opportunity,
and the court was ultimately not satisfied that there was a sufficient
basis for accepting the plea. On the record before us, we simply can-
not say that the district court abused its discretion in rejecting the
plea.

                                   IV.

  Accordingly, the district court’s rulings are affirmed in all respects.

                                                             AFFIRMED